                                         MARK G. TRATOS, ESQ.
                                     1   Nevada Bar No. 1086
                                         tratosm@gtlaw.com
                                     2   SHAUNA L. NORTON, ESQ.
                                         Nevada Bar No. 11320
                                     3   nortons@gtlaw.com
                                         BETHANY L. RABE, ESQ.
                                     4   Nevada Bar No. 11691
                                         rabeb@gtlaw.com
                                     5   GREENBERG TRAURIG, LLP
                                         10845 Griffith Peak Dr.
                                     6   Suite 600
                                         Las Vegas, Nevada 89135
                                     7   Telephone: (702) 792-3773
                                         Facsimile: (702) 792-9002
                                     8   Counsel for Plaintiffs
                                     9
                                                                           UNITED STATES DISTRICT COURT
                                    10
                                                                                DISTRICT OF NEVADA
                                    11
                                          VLADIMIR KUSH, an individual; and            Case No.: 2:19-cv-00186-GMN-VCF
                                    12    KUSH FINE ARTS LAS VEGAS,
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP




                                          INC., a Nevada corporation,
   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13                                                     STIPULATION TO EXTEND TIME TO
                                                             Plaintiffs,                   ANSWER
                                    14
                                          v.
                                    15
                                          ARIANA GRANDE-BUTERA, p/k/a                      (SECOND REQUEST)
                                    16    ARIANA GRANDE , an individual;
                                          UNIVERSAL MUSIC GROUP
                                    17    RECORDINGS, INC., a/k/a UMG
                                          RECORDINGS, INC., a Delaware
                                    18    corporation; DAVE MEYERS, an
                                          individual; NATHAN SCHERRER, an
                                    19    individual; FREENJOY, INC. a
                                          California corporation;
                                    20
                                                             Defendants.
                                    21

                                    22

                                    23

                                    24           Plaintiffs VLADIMIR KUSH and KUSH FINE ARTS LAS VEGAS, INC., and Defendants
                                    25   ARIANA GRANDE-BUTERA, p/k/a ARIANA GRANDE; UNIVERSAL MUSIC GROUP
                                    26   RECORDINGS, INC. aka UMG RECORDINGS, INC., DAVE MEYERS; NATHAN SCHERRER;
                                    27   and FREENJOY, INC. (“Defendants”), by and through their respective counsel, hereby stipulate to
                                    28   extend the time for Defendants to answer from June 14, 2019 to June 28, 2019. The parties have
                                                                                       Page 1
                                         ACTIVE 43943430v1
                                     1   been discussing resolution and this additional brief extension will allow the parties to continue to
                                     2   discuss resolution of this matter. The parties represent this stipulation is made in good faith and not
                                     3   for the purposes of delay. The parties have previously received one extension of time.
                                     4   IT IS SO STIPULATED.
                                     5           Dated this 14th
                                                            ___ day of June, 2019.
                                     6

                                     7   GREENBERG TRAURIG, LLP                       LAW OFFICES OF LINCOLN BANDLOW,
                                                                                      P.C.
                                     8
                                         /s/Mark G. Tratos                            _______________________________
                                     9   MARK G. TRATOS, ESQ.                         LINCOLN BANDLOW
                                         SHAUNA L. NORTON, ESQ.                       1801 Century Park East, Suite 2400
                                    10   BETHANY L. RABE, ESQ.                        Los Angeles, CA 90067
                                         10845 Griffith Peak Dr., Suite 600
                                    11   Las Vegas, Nevada 89135                      lincoln@bandlowlaw.com
                                         Attorneys for Plaintiffs                     Attorney for Defendants
                                    12
10845 Griffith Peak Dr. Suite 600
 GREENBERG TRAURIG, LLP


   Telephone: (702) 792-3773
   Las Vegas, Nevada 89135

   Facsimile: (702) 792-9002




                                    13

                                    14

                                    15                                                        IT IS SO ORDERED:
                                    16

                                    17                                                        ____________________________________
                                    18                                                        UNITED STATES MAGISTRATE JUDGE
                                    19                                                                 6-17-2019
                                                                                              DATED: ____________________________
                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                                         Page 2
                                         ACTIVE 43943430v1
